                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

HIGHLINE EXPLORATION, INC.,          )
NISKU ROYALTY, LP, WILLIAM R.        )
LACROSSE AND TAMMY                   )     ORDER FOR RULE 26(f) PLANNING
LACROSSE, EMPIRE OIL COMPANY,        )     MEETING AND RULE 16(b)
AND KENT M. LYNCH,                   )     SCHEDULING CONFERENCE,
                                     )     AND ORDER RE RESOLUTION
            Plaintiffs,              )     OF DISCOVERY DISPUTES
                                     )
      vs.                            )
                                     )
                                     )     Case No. 1:19-cv-134
QEP ENERGY COMPANY,                  )
                                     )
            Defendant.               )
______________________________________________________________________________

        IT IS ORDERED:

            RULE 26(f) MEETING & RULE 16(b) SCHEDULING CONFERENCE

        The court shall hold a Rule 16(b) initial pretrial scheduling/discovery conference on April 27,

2020, at 9:00 a.m. To participate in the conference, counsel shall call the following number and enter

the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        In preparation for the conference, counsel are directed to confer in accordance with Rule 26(f)

of the Federal Rules of Civil Procedure. Counsel shall submit to the magistrate judge a joint proposed

scheduling/discovery plan that reflects the Rule 26(f) discussions and includes at least those items listed

in form Scheduling/Discovery Plan posted on the court's website (www.ndd.uscourts.gov/forms/).

Counsel shall confer, complete and prepare the form, obtain the appropriate signatures, and e-mail the

document in "WordPerfect" or in "Word" format to ndd_J-Hochhalter@ndd.uscourts.gov NO LATER


                                                    1
THAN TWO BUSINESS DAYS PRIOR TO THE CONFERENCE. Any disagreements among

counsel shall be addressed at the scheduling conference.

        During the Rule 26(f) meeting, counsel shall discuss the nature and basis of their claims and

defenses, the possibilities for a prompt settlement or resolution of the case, and the scope and type of

discovery, including electronic discovery. Counsel shall also make or arrange for the disclosures

required by Rule 26(a)(1), and develop their joint proposed scheduling/discovery plan. These are only

the minimum requirements for the meeting. Counsel are encouraged to have a comprehensive

discussion and are required to approach the meeting cooperatively and in good faith. The discussion

of claims and defenses shall be a substantive, meaningful discussion. In addressing settlement or early

resolution of the case, counsel are required to explore the feasibility of ADR not only between

themselves but with their clients as well. If the parties elect not to participate in an early ADR effort,

the court may nonetheless require a settlement conference shortly before trial.

        In addressing the Rule 26(a)(1) disclosures, counsel shall discuss the appropriate timing, form,

scope or requirement of the initial disclosures, keeping in mind that Rule 26(a)(1) contemplates the

disclosures will be made by the date of the Rule 16(b) initial scheduling conference and will include

at least the categories of information listed in the rule. Rule 26 affords the parties flexibility in the

scope, form and timing of disclosures under both Rule 26(a)(1) (initial disclosures) and Rule 26(a)(2)

(expert witness disclosures), but the parties’ agreement on disclosures is subject to approval by the

court. In their discussion of disclosures, counsel shall address issues of relevance in detail, with each

party identifying what it needs and why. The discussion shall include as well the sequence and timing

of follow-up discovery, including whether that discovery should be conducted informally or formally

and whether it should be conducted in phases to prepare for filing of particular motions or for settlement

discussions.


                                                    2
         In addressing electronic discovery, counsel shall discuss what electronic sources each party will

search, difficulty of retrieval, preservation of records, the form of production (electronic or hard-copy,

format of production, inclusion of meta-data, etc.), cost of production and which party will bear the

cost, privilege/waiver issues, and any other electronic discovery issues present in the case. Before

engaging in the Rule 26 discussion, counsel should determine who is most familiar with the client's

computer system, what electronic records the client maintains, how the client's electronic records are

stored, the difficulty/ease of retrieving various records, the existence and terms of the client's document

retention/destruction policy, and whether the client has placed a "litigation hold" preventing destruction

of potentially relevant records.

         The deadlines in the scheduling/discovery plan shall be mutually agreeable, with a view to

achieving resolution of the case with a minimum of expense and delay. At the Rule 16(b) conference,

the court will review the plan with counsel. The date for the dispositive motion deadline shall not be

later than April 30, 2021, unless good cause is shown at the scheduling conference for a later date.

Counsel are informed that the dispositive motion deadline is used in assigning the trial date, and the

court must allow adequate time for briefing and ruling prior to the final pretrial conference and trial

dates.

                           RESOLUTION OF DISCOVERY DISPUTES

         It is hereby ORDERED that the following steps be undertaken by all parties prior to the filing

of any discovery motions:

         1)      The parties are strongly encouraged to informally resolve all discovery issues and

                 disputes without the necessity of Court intervention. In that regard, the parties are first

                 required to confer and fully comply with Rule 37(a)(1) of the Federal Rules of Civil

                 Procedure and Local Rule 37.1 by undertaking a sincere, good faith effort to try to


                                                     3
       resolve all differences without Court action or intervention;

2)     In the event that reasonable, good faith efforts have been made by all parties to confer

       and attempt to resolve any differences, without success, the parties are then required to

       schedule a telephonic conference with the Magistrate Judge in an effort to try to resolve

       the discovery dispute prior to the filing of any motions. The parties shall exhaust the

       first two steps of the process before any motions, briefs, memorandums of law, exhibits,

       deposition transcripts, or any other discovery materials are filed with the Court.

3)     If the dispute still cannot be resolved following a telephonic conference with the

       Magistrate Judge, then the Court (Magistrate Judge) will entertain a motion to compel

       discovery, motion for sanctions, motion for protective order, or other discovery

       motions. In connection with the filing of any such motions, the moving party shall first

       fully comply with all requirements of Rule 37(a)(1) of the Federal Rules of Civil

       Procedure and Local Rule 37.1 and shall submit the appropriate certifications to the

       Court as required by those rules.

4)     The Court will refuse to hear any discovery motion unless the parties have made a

       sincere, good faith effort to resolve the dispute and all of the above-identified steps

       have been strictly complied with. A failure to fully comply with all of the prerequisite

       steps may result in a denial of any motion with prejudice and may result in an award

       of costs and reasonable attorney’s fees.

Dated this 25th day of March, 2020.



                                       /s/ Clare R. Hochhalter
                                       Clare R. Hochhalter, Magistrate Judge
                                       United States District Court


                                           4
